COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-10-292-CR





GUILLERMO CASTELLON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain, Appellant Guillermo Castellon pleaded true to a motion to revoke his probated sentence for driving while intoxicated.  
See
 Tex. Penal Code Ann. § 49.04 (Vernon 2003).  The trial court sentenced Appellant on June 18, 2010, to seven years’ confinement.  The trial court’s certification of Appellant’s right of appeal states that this is “a plea-bargained case and the defendant has NO right of appeal” and that “the defendant has waived the right of appeal.”  Appellant filed a notice of appeal on July 19, 2010.  Concerned that we did not have jurisdiction over this appeal, we sent a letter to Appellant’s retained counsel requesting a response by August 2, 2010, showing grounds for continuing the appeal.  We have not received a response.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P. 25.2(d), 43.2(f).

PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  September 9, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.